 



CONFIDENTIAL TREATMENT REQUESTED   EXHIBIT 10.7 REDACTED

AMENDMENT THREE

TO THE
BILLING SERVICES AND LICENSE AGREEMENT
BETWEEN
VERISIGN, INC.
AND
RURAL CELLULAR CORPORATION
     THIS AMENDMENT THREE by and between VeriSign, Inc. (“VeriSign”) and Rural
Cellular Corporation (“RCC”) is made and entered into to be effective the date
of the last signature hereto.
     WHEREAS, VeriSign and RCC are parties to that certain Billing Services and
License Agreement, dated to be effective July 21, 2005, as amended by that
Amendment One between the parties, effective June 20, 2006, and that Amendment
Two between the parties, effective October 5, 2006 (hereinafter collectively
referred to as “Agreement”); and
     WHEREAS, the parties hereto desire to amend the Agreement as provided
herein;
     NOW, THEREFORE, in consideration of the premises and the covenants and
undertakings set forth herein, VeriSign and RCC agree as follows:
     1.       Section 3.B. Effective April 1, 2007, Section 3.B of the Agreement
is replaced in its entirety with the following:
                B. ***.
     
 
Page 1

RCC Billing Services and License Agreement — Amendment Three   VeriSign
Proprietary

*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   EXHIBIT 10.7 REDACTED

2. Section 8.B. Effective April 1, 2007, the paragraph entitled
“Hardware/Software Fee” in Section 8.B of the Agreement shall be deleted in its
entirety and replaced with the following: “Hardware/Software Fee. ***.
3. Section 8.C. Effective April 1, 2007, ***.
4. ***.
5. Miscellaneous. The parties acknowledge and agree that this Amendment Three
constitutes the entire understanding and agreement between VeriSign and RCC with
respect to the subject matter hereof, and supersedes any and all prior or
contemporaneous oral or written representation, understanding, agreement or
communication relating thereto. Capitalized terms used without definition in
this Amendment Three shall be given the meanings ascribed to them in the
Agreement. Except as hereby modified, the Agreement shall remain in full force
and effect in all aspects throughout the remainder of the term thereof.
     IN WITNESS WHEREOF, each of the parties hereto has made and caused this
Amendment Three to be duly executed for it on its behalf by its authorized
representative, to be effective the date of the last signature hereto.
     The signatories to this Amendment Three hereby warrant and represent that
they have the authority to execute this Amendment Three on behalf of the entity
or entities for which they sign.
     
 
Page 2

RCC Billing Services and License Agreement — Amendment Three   VeriSign
Proprietary

*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   EXHIBIT 10.7 REDACTED

     This Amendment Three does not bind or obligate either party in any manner
unless duly executed by an authorized representative.

      VERISIGN, INC   RURAL CELLULAR CORPORATION By: /s/ Mitch Peterson   By:
/s/ Ann Newhall Name: Mitch Peterson   Name: Ann Newhall Title: Director of
Operations   Title: EVP/COO Date: 5-12-07   Date: 5-7-02

 
Page 3

RCC Billing Services and License Agreement — Amendment Three   VeriSign
Proprietary

*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED   EXHIBIT 10.7 REDACTED

Exhibit A
***
I. ***.
II. ***.
III. ***.
IV. ***.
V. SPEEDNET
RCC shall have the option until *** to contract for speedNET Service ***. Should
RCC select this option, *** “speedNet Service” shall mean the modules and
services described below:

  •   Direct Network Mediation or Secondary Mediation of all existing voice and
content feeds excluding GPRS nodes     •   Near real-time Pre-Processing of all
existing voice and content feeds to include GPRS formatting     •   Real-Time
Audit Reporting of all existing voice and content feeds to include GPRS     •  
Batch Analysis of all existing voice and content feeds excluding GPRS     •  
UDR Search for all existing voice and content feeds excluding GPRS     •   Raw
Record Search for all existing voice and content feeds excluding GPRS     •  
CIBER Search for all Incollect and Outcollect usage     •   TAP Search for all
Incollect and Outcollect usage     •   Subpoena Search for all existing voice
feeds     •   Mutual/Reciprocal Compensation Reporting for all existing voice
feeds     •   Network Reporting for all existing voice feeds     •   Up to 200
hours annually for support of switch upgrades for all existing voice and content
feeds including GPRS     •   Up to 200 hours annually for support of new
enhancement requests and other product support

VeriSign and RCC will negotiate in good faith the fees, if any, for services
that are not included above and that may be provided for GPRS Mediation in the
event RCC is able to facilitate discussions with the relevant third party switch
vendor that will allow a feasibility determination.
VI. ***.
 
Page 4

RCC Billing Services and License Agreement — Amendment Three   VeriSign
Proprietary

*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 